DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 41 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 38. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the low pressure compressor is a three-stage compressor” was already claimed in independent claim 26, and does not further limit the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gray “Energy Efficient Engine Program” in view of Orlando 7,513,103.
In regards to Independent Claim 1 and Dependent Claim 2, Gray teaches a gas turbine engine (candidate 1 in Figure 4.2-3 and Figure 4.3.-1) comprising: a fan (fan in figure 4.3-1 below) having a plurality of fan blades (24 in Table 4.2-II), the fan rotatable about an engine central longitudinal axis of the turbofan engine (axial dashed line at the top of figure 4.3-1), and an outer housing (outer case in figure 4.3-1 below) that surrounds the fan to define a bypass duct (bypass in figure 4.3-1 below); a gear train having a gear reduction (3.1 on second 


    PNG
    media_image1.png
    468
    950
    media_image1.png
    Greyscale

Figure 4.3-1 of Gray
	Regarding Dependent Claim 7, Gray in view of Orlando teaches the invention as claimed and discussed above, and Gray further teaches that the low fan pressure ratio is less than 1.45 at cruise condition (1.27 at inner diameter in Table 4.2-II, wherein the pressure ratio is measured at the inner diameter of the fan blades).
Claims 4, 9 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Orlando as applied to claims 2, 7 above, and further in view of Rosen 3,747,343.
Regarding Dependent Claims 4, 9, Gray in view of Orlando teaches the invention as claimed and discussed above.  However, Gray in view of Orlando does not teach that the fan has less than 18 fan blades.  Rosen teaches using a fan with fewer than 18 blades (Col. 1, ll. 63-67, with 6-13 blades).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fan of Gray in view of Orlando to have the number of fan blades taught by Rosen, in order to maximize the aerodynamic efficiency of the fan (Col. 1, ll. 62-67).
Dependent Claims 33-36, Gray in view of Orlando and Rosen teaches the invention as claimed and discussed above, and Gray further teaches that the gear reduction is an epicyclic gear train (figure 4.3-4) with a sun gear (SUN GEAR), a plurality of star gears (STAR GEAR (5)), a non-rotating carrier (carrier comprises structure connecting star gears to gear housing in figure 4.3-4), and a ring gear (RING GEAR) to drive the fan in a direction opposite the rotation of the sun gear (a sun gear input and ring gear output with a fixed carrier results in the output turning in the opposite direction of the input).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Orlando and Rosen as applied to claim 4 above, and further in view of Durocher 2010/0132376.
Regarding Dependent Claim 5, Gray in view of Orlando and Rosen teaches the invention as claimed and discussed above.  However, Gray in view of Orlando and Rosen does not teach using a mid-turbine frame between the fan drive turbine and the second turbine supporting at least one bearing assembly and at least one vane.  Durocher teaches using a mid-turbine frame (28) between a fan drive turbine (18) and a second turbine (24) with a plurality of vanes (118), and a first bearing (104) supporting a low pressure shaft (12) and a second bearing (102) supporting a high pressure shaft (20).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the gas turbine engine of Gray in view of Orlando and Rosen with the mid-turbine frame of Durocher, in order to transfer bearing loads through an outer engine case (paragraph [0002]).
Claims 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Orlando and Durocher.
In regards to Independent Claim 19, Gray teaches a gas turbine engine (candidate 1 in Figure 4.2-3 and Figure 4.3.-1) comprising: a fan (fan in figure 4.3-1 above) having a plurality of fan blades (24 in Table 4.2-II), the fan rotatable about an engine central longitudinal axis of the turbofan engine (axial dashed line at the top of figure 4.3-1), and an outer housing (outer case in figure 4.3-1 above) that surrounds the fan to define a bypass duct (bypass in figure 4.3-1 
Regarding Dependent Claim 21, Gray in view of Orlando and Durocher teaches the invention as claimed and discussed above, and Gray further teaches that the low fan pressure ratio is less than 1.45 at cruise condition (1.27 at inner diameter of fan in Table 4.2-II).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Orlando and Durocher as applied to claim 24 above, and further in view of Rosen.
Regarding Dependent Claim 25, Gray in view of Orlando and Durocher teaches the invention as claimed and discussed above.  However, Gray in view of Orlando and Durocher does not teach that the fan has less than 18 fan blades.  Rosen teaches using a fan with fewer than 18 blades (Col. 1, ll. 63-67, with 6-13 blades).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fan of Gray in view of Orlando and Durocher to have the number of fan blades taught by Rosen, in order to maximize the aerodynamic efficiency of the fan (Col. 1, ll. 62-67).
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Orlando, Rosen and McKibbin 5,466,198.
In regards to Independent Claim 26, Gray teaches a gas turbine engine (candidate 1 in Figure 4.2-3 and Figure 4.3.-1) comprising: a fan (fan in figure 4.3-1 above) having a plurality of fan blades (24 in Table 4.2-II), the fan rotatable about an engine central longitudinal axis of the turbofan engine (axial dashed line at the top of figure 4.3-1), and an outer housing (outer case in .
Claims 37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Orlando, Rosen and McKibbin 5,466,198 as applied to claim 26 above, and further in view of Durocher.
Regarding Dependent Claims 37, 39 and 40, Gray in view of Orlando, Rosen and McKibbin teaches the invention as claimed and discussed above, and Gray further teaches that the fan drive turbine is a five-stage turbine (Table 4.2-XI).  However, Gray in view of Orlando, Rosen and McKibbin does not teach using a mid-turbine frame between the fan drive turbine and the second turbine supporting two bearing assemblies on each shaft and a plurality of vanes.  Durocher teaches using a mid-turbine frame (28) between a fan drive turbine (18) and a second turbine (24) with a plurality of vanes (118), and a first bearing (104) supporting a low pressure shaft (12) and a second bearing (102) supporting a high pressure shaft (20).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the gas .
Claims 38, 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Orlando, Rosen, McKibbin, and Durocher as applied to claim 37 above, and further in view of Orlando 7,685,808 (Orlando ‘808).
Regarding Dependent Claims 38 and 41-44, Gray in view of Orlando, Rosen, McKibbin, and Durocher teaches the invention as claimed and discussed above.  However, Gray in view of Orlando, Rosen, McKibbin, and Durocher does not teach using three low pressure turbine stages, and more low and high pressure compressor stages than low pressure turbine stages, wherein the number of low and high pressure compressor stages are the same.  Orlando ‘808 teaches that the number of turbine or compressor stages is selected based upon the desired compression ratio of the turbine engine (Col. 2, ll. 40-43).  Therefore, the number of turbine and compressor stages are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of compressor stages increases the compression ratio and increasing the number of turbine stages increases the expansion ratio of the turbine.  Therefore, since the general conditions of the claim, i.e. that the number of compressor and turbine stages can be increased or decreased, was disclosed by Orlando ‘808, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a low pressure turbine with three stages and low and high pressure compressors with four stages, in order to provide a desired compression ratio of the turbine engine.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the AN2 values disclosed by Gray are not at the exits of the turbines, Examiner disagrees.  The AN2 value for a turbine section is at the portion of a turbine section with the greatest diameter, which in Candidate 1 of Gray, as shown in Figure 4.2-3, is at the exit of the low and high pressure turbine sections.  The example of Mattingly shows the AN2 value measured at the maximum diameter for each rotor, not the AN2 for the entire turbine section.
Applicant’s arguments with regards to the fan pressure ratio, mid-turbine frame, and enablement were addressed in the response to arguments from 9/21/2020.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741